DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/21, 1/27/21, and 7/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  On line 2, the word “to” is missing after the word “response”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 2, the word “a” before the word “two” is not needed.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 3, the word “to” is missing after the word “coupled”.  Appropriate correction is required.
Claims 11-13 are also objected to as being dependent on claim 10 and containing the same deficiency.
Claim 13 objected to because of the following informalities:  On line 2, the word “to” is missing after the word “response”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 2, the word “to” is missing after the word “response”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 8, 9, 12, 13, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to detecting movement of the intermediate device in Applicant’s specification.
Regarding claim 4, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to the movement of the intermediate device being above a threshold amount of movement.
8, Examiner was unable to locate adequate written description support for refraining from sending the data to the relay server until after receiving a threshold amount of data. 
Regarding claim 9, Examiner was unable to locate adequate written description support for the data that is counted toward the threshold amount of data is received from two or more endpoint devices.
Regarding claim 12, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to the motion detector detecting movement of the system in Applicant’s specification.
Regarding claim 13, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to the movement of the system being above a threshold amount of movement.
Regarding claim 16, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to detecting movement of the intermediate device in Applicant’s specification.
Regarding claim 17, Examiner was unable to locate adequate written description support for the initiating of listening for data from the endpoint device in response to the movement of the intermediate device being above a threshold amount of movement.
Regarding claim 20, Examiner was unable to locate adequate written description support for refraining from sending the data to the relay server until after receiving a threshold amount of data.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the non-transitory machine-readable medium of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 1 is currently directed to “a method”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. U.S. 10,448,238. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
1, “a method, comprising:  receiving, by an intermediate device, data from an endpoint device via a first network” corresponds to “a method, comprising:  receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network” in claim 7 of the above U.S. Patent.
“Sending the data to a relay server via a second network” corresponds to “sending a beacon message to the server via a third network, the beacon message including at least one of the beacon, or information pertaining to the beacon” in claim 7 of the above U.S. Patent.
“Receiving, from an endpoint manager server and via the relay server, a response message pertaining to the data, the response message including at least one of the data, or information pertaining to the data” corresponds to “receiving, from the server, a response message pertaining to the beacon message” in claim 7 of the above U.S. Patent.
Lastly, “sending the response message to the endpoint device” corresponds to “sending the response message to the endpoint device” in claim 7 of the above U.S. Patent.
Claim 1 of the instant application does not claim “identifying a characteristic of the beacon, the characteristic of the beacon including an identifier of the endpoint device; using the identifier of the endpoint device to perform a lookup in a data record to identify a particular server that is associated with the beacon; selecting the particular server based on a result of the lookup in the data record”.  Therefore, claim 1 merely broadens the scope of claim 7 of the above U.S. Patent.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britt (U.S. 2017/0019873).  Britt teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method, comprising:  receiving, by an intermediate device, data from an endpoint device via a first network” is anticipated by the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT 
“Sending the data to a relay server via a second network” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
Lastly, “receiving, from an endpoint manager server and via the relay server, a response message pertaining to the data, the response message including at least one of the data, or information pertaining to the data; and sending the response message to the endpoint device” is anticipated by the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070].
Regarding claim 2, “listening for the data from the endpoint device; and responsive to the listening, receiving the data from the endpoint device” is anticipated by is the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
3, “detecting movement of the intermediate device, wherein listening for data from the endpoint device is initiated in response to detecting the movement of the intermediate device” is anticipated by the IoT device (endpoint device) that periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 4, “wherein listening for data from the endpoint device is initiated in response the movement of the intermediate device being above a threshold amount of movement” is anticipated by the IoT device (endpoint device) that periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (threshold amount) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 5, “wherein the message is sent to the endpoint device in response to the endpoint device and the intermediate device being within wireless communication range of each other” is anticipated by end users that may respond to the received notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070]; where an IoT device (endpoint device) periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 6, “receiving a second message for the endpoint device; and sending the second message to the endpoint device” is anticipated by end users that 
Regarding claim 7, “determining to send a request for the response message to the relay server; responsive to a determination to send the request for the response message to the relay server, identifying the relay server and sending the request for the response message to the relay server” is anticipated by the use of a request/response protocol between IoT devices 101-105 and IoT service 120 as spoken of on page 4, paragraph [0057].
Regarding claim 8, “refraining from sending the data to the relay server until after receiving a threshold amount of data” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data (threshold amount) from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
Regarding claim 9, “wherein the data that is counted toward the threshold amount of data is received from a two or more endpoint devices” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data (threshold amount) from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 (relay server) via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081]; where multiple IoT 
Regarding claim 10, “a system, comprising:  a memory; and one or more processors coupled the memory, the one or more processors being configured to execute operations to cause the system to perform operations comprising:  receive data from an endpoint device via a first network” is anticipated by the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT device 601 and mobile device 611 establish a local wireless communication channel using Bluetooth LE (first network) as spoken of on page 6, paragraphs [0080]-[0081]; where the above communication system may utilize one or more processors coupled to a memory as spoken of on page 18, paragraphs [0233]-[0234].
“Send the data to a relay server via a second network” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
Lastly, “receive, from an endpoint manager server and via the relay server, a response message pertaining to the data, the response message including at least one of the data, or information pertaining to the data; and send the response message to the endpoint device” is anticipated by the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon 
Regarding claim 11, “a wireless transceiver configured to:  listen for the data from the endpoint device; and responsive to the listening, receive the data from the endpoint device” is anticipated by is the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data via a transceiver) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
Regarding claim 12, “a motion detector configured to detect movement of the system, wherein listening for data from the endpoint device by the wireless transceiver is initiated in response to the motion detector detecting the movement of the system” is anticipated by the IoT device (endpoint device) that periodically or continually checks (via a motion detector) for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 13, “wherein listening for data from the endpoint device is initiated in response the movement of the system being above a threshold amount of movement” is anticipated by the IoT device (endpoint device) that periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (threshold amount) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090]. 
14, “a non-transitory machine-readable medium comprising a plurality of machine-readable instructions, the instructions executable to perform operations comprising:  receive data at an intermediate device from an endpoint device via a first network” is anticipated by the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT device 601 and mobile device 611 establish a local wireless communication channel using Bluetooth LE (first network) as spoken of on page 6, paragraphs [0080]-[0081]; where the above communication system may utilize instructions stored on a computer readable medium as spoken of on page 18, paragraph [0234].
“Send the data to a relay server via a second network” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
Lastly, “receive, from an endpoint manager server and via the relay server, a response message pertaining to the data, the response message including at least one of the data, or information pertaining to the data; and send the response message to the endpoint device” is anticipated by the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by 
Regarding claim 15, “listening for the data from the endpoint device; and responsive to the listening, receiving the data from the endpoint device” is anticipated by is the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
Regarding claim 16, “detecting movement of the intermediate device, wherein listening for data from the endpoint device is initiated in response to detecting the movement of the intermediate device” is anticipated by the IoT device (endpoint device) that periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 17, “wherein listening for data from the endpoint device is initiated in response the movement of the intermediate device being above a threshold amount of movement” is anticipated by the IoT device (endpoint device) that periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (threshold amount) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 18, “receiving a second message for the endpoint device; and sending the second message to the endpoint device” is anticipated by end users that may respond to the received notifications by issuing (sending) control adjustments 
Regarding claim 19, “determining to send a request for the response message to the relay server; responsive to a determination to send the request for the response message to the relay server, identifying the relay server and sending the request for the response message to the relay server” is anticipated by the use of a request/response protocol between IoT devices 101-105 and IoT service 120 as spoken of on page 4, paragraph [0057].
Regarding claim 20, “refraining from sending the data to the relay server until after receiving a threshold amount of data” is anticipated by the IoT hub 110 (relay server) of Figure 6 that receives the collected data (threshold amount) from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467